Citation Nr: 0207020	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-27 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had more than 28 years of active military service 
prior to his retirement in June 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, 
which granted service connection for a prostate disability 
and assigned a noncompensable evaluation. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran has not suffered a recurrence of cancer.

3.  The only residual of prostate cancer is occasional 
minimal leakage; the veteran does not use an absorbent 
material.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7528, 7527 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.; see Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an increased 
evaluation for his prostate disability in the May 1997 rating 
decision, the June 1997 statement of the case (SOC), the 
supplemental statements of the case (SSOCs) dated October 
1998 and February 2002, and the August 2001 rating decision.  
The Board concludes that the discussions in the rating 
decisions, SOC, and SSOCs adequately informed the veteran of 
the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  He has 
submitted private examination records and the VA has obtained 
his VA medical records.  Additionally, the veteran has 
undergone VA examinations in keeping with the VA's duty to 
assist.  There is no indication that there are additional 
relevant records that have not been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

In March 1991, the veteran first underwent a transurethral 
resection of the prostate, the results of which produced a 
diagnosis of adenocarcinoma of the prostate.  Following that 
diagnosis, a bilateral pelvic lymphadenectomy with radical 
retropubic prostatectomy was performed.  Five years later, in 
July 1996, the veteran submitted a claim to the VA requested 
service connection for a "prostate condition" secondary to 
exposure to Agent Orange.  

A VA medical examination was accomplished in January 1997.  
The veteran told the examiner that he was "urinating well" 
with no complaints of night frequency.  The abdomen was found 
to be soft, with no masses, and no hernias.  The rectal 
portion of the examination noted:  

Normal sphincter tone, empty ampulla, 
absence of the prostate.  No palpable 
mass.  

The examination report, along with the veteran's prostate 
surgical records, were reviewed by the RO, and in May 1997, 
service connection was granted for the residuals of 
adenocarcinoma of the prostate, status post transurethral 
resection, status post radical retropubic prostatectomy.  A 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7528 (1996).  

The veteran was notified of the decision and he filed a 
notice of disagreement saying that his disability should be 
compensably rated.  To support his claim, the veteran 
submitted private medical records, and his VA medical 
treatment records were also obtained.

A private medical record from October 1997 provided the 
following information:

	The veteran states that he is 
voiding well, his urine is clear.  No 
other major complaints.  His quality of 
life is good.  He has erectile penile 
dysfunction.

PHYSICAL EXAMINATION:  	. . . Abdomen is 
soft and depressible.  Genitalia is 
unchanged.  Rectal examination is 
negative.  No lumps or indurations.

LAB STUDIES:  U/A is normal today.  PSA 
done on 10/16/97 is 0.03 ng/ml.

The veteran was told to return for an office visit in six 
months.  

A December 1997 VA treatment record reveals a prostate 
specific antigen (PSA) of 0.03 ng/ml.  He did not complain of 
either a voiding or a renal dysfunction.  The veteran was 
seen again at a VA facility in July 1998.  The veteran's PSA 
was measured at 0.03 ng/ml; his U/A was within normal limits.  
The examiner wrote that the veteran's PSA suggested a stable 
and controlled prostate condition.  

The veteran underwent another VA medical examination in July 
2000.  The examiner wrote that the veteran was having a 
normal urinary flow and was not experiencing night frequency 
or dysuria.  Although the veteran stated that he suffered 
from occasional mild incontinence, pads were not being used.  
The veteran's abdomen was soft with no masses.  The rectal 
exam revealed normal sphincter tone, no masses, empty 
ampulla, and the absence of the prostate.  

As noted in the introduction, this appeal involves the 
assignment of an initial rating following a grant of service 
connection.  Therefore, the Board must consider the 
applicability of a higher rating evaluation for the entire 
period in which the appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  The Court, in 
Fenderson, addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  Id.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  This is a practice known as 
assigning "staged" ratings.  In view of the holding in 
Fenderson, the Board must consider considered whether the 
veteran was entitled to a "staged" rating for his prostate 
disability, as the Court indicated can be done in this type 
of case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

The veteran's service-connected residuals of prostate cancer 
are rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7528 (2001), for malignant neoplasms of the 
genitourinary system.  Pursuant to these provisions, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A "Note" 
to this code section states that, if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. Part 4, Diagnostic Code 7528 (2001).

The veteran has not undergone additional surgery since 1991, 
and there is no indication from the medical records, or from 
information provided by the veteran that the cancer has 
returned or that there has been a metastasis.  Hence, the 
veteran's condition should be rated pursuant to the Note of 
Diagnostic Code 7528.  Id.  The Board notes that the 
veteran's residuals of prostate cancer are most appropriately 
evaluated in terms of voiding dysfunction, as there is no 
medical evidence of record indicative of renal dysfunction.  
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2001).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 

(1)  post-void residuals greater than 150 
cubic centimeters (cc's); 
(2)  uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3)  recurrent urinary tract infections 
secondary to obstruction; 
(4)  stricture disease requiring periodic 
dilatation every 2 to 3 months. 

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

The Board has reviewed all of the evidence pertinent to the 
initial assignment of a noncompensable rating for this 
disorder.  The record reflects that the veteran has not had a 
recurrence of cancer since 1991.  Since an application for 
benefits was not received within one year of the 1991 cancer 
surgery, the initial total schedular rating for the 
adenocarcinoma is not for application.  See 38 U.S.C.A. 
§ 5110 (West 1991).  Moreover, the veteran does not suffer 
from urinary retention, irregular or increased voiding 
frequencies, marked obstructive symptomatology, or dysuria.  
Since the veteran was first rated for this condition, the 
only increased manifestation/symptom noted in the medical 
records has been occasional mild incontinence not requiring 
the usage of pads.  Such a symptom does not meet the criteria 
for urinary leakage noted above for compensable evaluation 
pursuant to 38 C.F.R. § 4.115a (2001).

Thus, since the evidence fails to support a compensable 
evaluation, the veteran's appeal is denied.


ORDER

Entitlement to a compensable evaluation for the residuals of 
adenocarcinoma of the prostate, status post transurethral 
resection, status post radical retropubic prostatectomy, on 
appeal from an initial grant of service connection, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

